Citation Nr: 1132375	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-00 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia patellae.

5.  Entitlement to a rating in excess of 10 percent for residuals of post operative internal derangement of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss and tinnitus, and denied a rating in excess of 10 percent for residuals of post operative internal derangement of the left knee.  In November 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2007, and the Veteran filed a substantive appeal (via a written statement accepted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2007.

This appeal also arose from a December 2007 rating decision in which the RO granted service connection for right knee chondromalacia patellae and assigned an initial rating of 10 percent, effective December 15, 2005, the date of the Veteran's claim.  In December 2007, the Veteran submitted a statement expressing disagreement with the assigned disability rating.

The Board's decision addressing the claims for service connection for right ear hearing loss, left ear hearing loss, and tinnitus is set forth below.  The claims for an initial rating in excess of 10 percent for right knee chondromalacia patellae and a rating in excess of 10 percent for residuals of post operative internal derangement of the left knee are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  The Veteran does not have left ear hearing loss to an extent recognized as a disability for VA purposes.

3.  Although the Veteran most likely had in-service noise exposure, there is no credible evidence of right ear hearing loss or tinnitus until over 30 years after service, and the only competent opinion to address the question of whether there exists a nexus between alleged in-service noise exposure and the Veteran's right ear hearing loss and tinnitus is adverse to the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, (2010).

2.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.385 (2010).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in February 2006 and March 2006 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; these letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2006 rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, the February 2006 and March 2006 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the report of a March 2006 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record on the claims for service connection is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran asserts that his exposure to loud noise while in service has caused the claimed hearing loss and tinnitus.  Specifically, he asserts in-service noise exposure while serving in combat infantry and armored units resulted in hearing loss and tinnitus.  The Veteran contends that he was exposed to loud noise in service from gun fire, tanks, and armored vehicles; service personnel records show a military specialty of light weapons infantry.  

Service treatment records reflect no complaints of or findings pertinent to hearing loss or tinnitus.  The report of an October 1970 examination on entry into service indicates that, on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
10
5
10
5
LEFT
15
10
5
0

The report of an April 1972 examination on separation from service indicates that, on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
10
5
5
LEFT
10
10
10
10
10

The April 1972 examination report further reflects a normal clinical evaluation of the ears, and that the Veteran stated that he was in good health except for his left knee and stomach.  No complaints of hearing loss or tinnitus were noted.

The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claims.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, pertinent to the Veteran's claim for tinnitus, service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The record reflects that the Veteran filed a service connection claim for disability of both knees in October 1972, and was given a VA examination in August 1973 in connection with this claim.  He was subsequently given VA examinations in August 1978 and August 1980, in connection with claims for an increased rating for service-connected knee disability.

The earliest indication in the record of any hearing loss or tinnitus is the December 2005 written statement containing the Veteran's claims for service connection for hearing loss and tinnitus.

The earliest medical evidence of any complaints of or findings pertinent to hearing loss or tinnitus is the report of a March 2006 VA examination.  This examination report, moreover, contains the only post-service audiometric testing results of record.  During that examination, on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
10
10
10
15
15

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  The audiologist stated the results showed hearing within normal limits for adjudication purposes in the left ear, and a mild to moderate sensorineural hearing loss in the right ear.  

It was noted by the March 2006 examining audiologist that the Veteran complained of gradual hearing loss since being discharged from service, as well as periodic tinnitus.  The Veteran reported serving in Vietnam and for seven months in combat infantry and armored units, with military noise exposure from gun fire, tanks, and armored vehicles.  The Veteran denied any other types of noise exposure.  He also reported periodic bilateral tinnitus, which was recurrent and random, and present approximately one to two times a month, with up to one minute duration.  The Veteran reported first noticing tinnitus in military service following exposure to loud gun fire, which would subside, but that such tinnitus had become more noticeable in recent years.  The VA examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus symptoms were related to his military noise exposure.  The examiner stated that pre- and post-military hearing tests indicated normal hearing bilaterally, and that the examiner could not find any evidence of complaints of hearing loss or tinnitus.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that the record presents no basis for a grant of service connection for right or left ear hearing loss or for tinnitus.

With respect to left ear hearing loss, the evidence reflects no findings establishing a current disability for VA purposes, pursuant to 38 C.F.R. § 3.385, as the only post-service audiometric testing results indicate no auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater, no thresholds for at least three of these frequencies of 26 or greater, and speech recognition score using the Maryland CNC Test of greater than 94 percent.  The Veteran has presented no audiometric testing results indicating that the criteria for a left ear hearing loss disability have been met at any time relevant to the appeal.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for left ear hearing loss must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

With respect to the Veteran's right ear hearing loss and tinnitus claims, the evidence reflects that the Veteran currently has right ear hearing loss to an extent recognized as a disability, pursuant to 38 U.S.C.A. § 3.385.  Also, while the record reflects no medical diagnosis of tinnitus, the Board notes that the Veteran is competent to report current symptoms of ringing in his ears.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  Furthermore, given the Veteran's military specialty of light weapons infantry, and his assertions of in-service noise exposure from gun fire, tanks, and armored vehicles, the Board finds that the Veteran was most likely exposed to loud noise during his period of service.  However, a nexus between either current right hearing loss disability or tinnitus and service has not been established.

The Board acknowledges the Veteran's statements that hearing loss and tinnitus began in service and continued and progressed to the present.  The Board points out that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, such as the presence of diminished hearing or tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, when considered in light of the evidence of record, as a whole, the Board finds that the current assertions of in-service and continuous post-service hearing loss and tinnitus are not to be credible.

Here, service treatment records reflect no complaints of or findings pertinent to hearing loss or tinnitus, nor change in any measured audiometric evaluation results from the October 1970 examination at entrance into service to the April 1972 examination at separation from service.  Also, the post-service evidence reflects no documented complaints of tinnitus or any indication of hearing loss until more than 30 years after active military service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Also, the Board notes that, despite the Veteran's service connection and increased rating claims beginning in October 1972, and associated VA examinations in August 1973, August 1978, and August 1980, the earliest indication of any hearing loss or tinnitus is the December 2005 written statement containing the Veteran's claims for service connection.  The fact that the Veteran filed claims and received VA examinations for other claimed service-connected disabilities in the more than 30 years between his separation from service and his December 2005 claim for benefits, but made no complaints or otherwise gave any indication of hearing loss or tinnitus during this time period, further weighs against the credibility of his assertions of hearing loss and tinnitus beginning in service and continuing to the present.

Furthermore, the only competent opinion evidence of record-that of the March 2006 VA audiologist-is adverse to the Veteran's claims.  Despite the Veteran's reported history of noise exposure in service and assertions of gradual hearing loss and periodic tinnitus since being discharged from service, the VA audiologist opined that it was less likely than not that the Veteran's hearing loss and tinnitus were related to his military noise exposure.  The examiner noted that pre- and post-military hearing tests indicated normal hearing bilaterally, and that there was no evidence of complaints of hearing loss or tinnitus.  The Board finds the VA examiner's opinion to be persuasive, as it was within the purview of the examiner's expertise, was based on a review of the claims file and examination of the Veteran, and is consistent with the evidence of record.

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical relationship, or nexus, between any current hearing loss and tinnitus and the Veteran's active duty service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  In short, there is no competent medical evidence to support the claims for service connection for right ear hearing loss or for tinnitus.

The Board has also considered the Veteran's written assertions, as well as those advanced by his representative, on his behalf, suggesting that the Veteran has current hearing loss and tinnitus disabilities, and that such disabilities are medically related to service; however, none of this evidence provides a basis for allowance of any claim.  The medical matters of whether the Veteran has a current hearing loss disability for VA purposes, and the nexus of any current right ear hearing loss or tinnitus to service, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claims for service connection for right and left ear hearing loss and for tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

In a May 2011 Appellant's Brief, the Veteran's representative asserted that the Veteran's service-connected residuals of post operative internal derangement of the left knee have worsened and warrant a higher rating than 10 percent.  In this regard, the Board notes that the report of the most recent VA examination of the Veteran's left knee is dated in October 2007; the most recent treatment records associated with the claims file are VA records dated in December 2006.  

To ensure that the record reflects the current severity of the Veteran's left knee disability, and in light of the Veteran's representative's contentions of increased symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in a denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Hudson Valley, dated from December 2005 to December 2006.  

Furthermore, as noted in the introduction, in a December 2007 rating decision, the RO granted service connection for right knee chondromalacia patellae and assigned an initial rating of 10 percent, effective December 15, 2005, the date of the Veteran's claim.  In December 2007, the Veteran submitted a statement to the RO expressing disagreement with the assigned disability rating.  Thus, an NOD has been filed with the denial of an initial rating in excess of 10 percent for right knee chondromalacia patellae; however, the RO has yet to issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

While the matter is on remand, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

After the RO has adjudicated the claim for an initial rating in excess of 10 percent for right knee chondromalacia patellae, the RO should give the Veteran and his representative notice of the decision, and opportunity to perfect an appeal as to that issue.  The Board emphasizes to the Veteran that, if he wishes to pursue an appeal of any issue not currently in appellate status-specifically, the claim for an initial rating in excess of 10 percent for right knee chondromalacia patellae-a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO must furnish to the Veteran and his representative an SOC on the claim for an initial rating in excess of 10 percent for right knee chondromalacia patellae, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, an initial rating in excess of 10 percent for right knee chondromalacia patellae-a timely appeal must be perfected within 60 days of the issuance of the SOC.

 2.  The RO should obtain from the Hudson Valley VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran's service-connected residuals of post operative internal derangement of the left knee (dated from December 2006 to the present).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the left knee, expressed in degrees.  The physician should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, after having considered the Veteran's medical history and assertions, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a rating in excess of 10 percent for residuals of post operative internal derangement of the left knee in light of all pertinent evidence and legal authority.  If the Veteran fails, without good cause, to report to the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim for increase in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The RO should not return the claims file to the Board until after the Veteran perfects an appeal as to the issue identified in paragraph 1 above, or the time period for doing so expires, whichever occurs first.



The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


